DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 11 March 2022 has been entered in full.  Claims 1, 6, 10, 11, 15, and 18 are amended.  Claims 2-5, 7-9, 21-24, and 27-40 are cancelled.
Claims 1, 6, 10-20, 25, and 26 are pending and under consideration in the instant application.

Sequence Compliance
The Applicant’s responses to the Sequence Listing Requirements under 37 CFR §1.821 (21 March 2022 and 11 March 2022) have been considered and are found persuasive. Therefore, the requirements set forth in the Non-Final Rejection of 21 September 2021 are withdrawn.

Withdrawn Objections and/or Rejections
1.	The objections to the specification as set forth at page 3 of the previous Office Action of 21 September 2021 are withdrawn in view of the amended specification (11 March 2022).
2.	The objections to claims 1, 6, 15, and 18 as set forth at pages 3-4 of the previous Office Action of 21 September 2021 are withdrawn in view of the amended claims (11 March 2022).
3.	The rejection of claims 1, 6, 10-20, 25, and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) as set forth at pages 4-9 of the previous Office Action of 21 September 2021 is withdrawn in view of the amended claims (11 March 2022).  Specifically, the claims no longer recite “a truncated, extended or functional variant thereof” and “variant or fragment thereof”.
4.	The rejection of claims 1, 6, 10-20, 25, and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) as set forth at pages 9-14 of the previous Office Action of 21 September 2021 is withdrawn in view of the amended claims (11 March 2022).  Specifically, the claims no longer recite “a truncated, extended or functional variant thereof” and “variant or fragment thereof”.
5.	The rejection of claims 1, 6, 12-14, 17-20, 25, and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (WO 2014/004465), as evidenced by Lee et al. (Biochem Biophys Res Comm 419: 597-604, 2012) and Cornican et al. (Chem Biol 18: 833-838, 2011) as set forth at pages 14-15 of the previous Office Action of 21 September 2021 is withdrawn in view of the amended claims and Applicant’s persuasive arguments (11 March 2022).  Specifically, Lee et al. does not teach a further protein transduction domain that is not a heparin binding peptide, as required by the instant claims.

New Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 1, 6, 10-20, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,226,537 in view of Lee et al. (Biochem Biophys Res Comm 419: 597-604, 2012; cited on the PTO-892 of 21 September 2021) and Wittrup et al. (J Biol Chem 284(87): 32959-32967, 2009). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a delivery molecule for transduction of a cargo into a cell comprising: a cargo, or a cargo-binding molecule for binding to a cargo, and optionally wherein the cargo is bound to the cargo-binding molecule; a glycosaminoglycan (GAG) binding element, and a protein transduction domain (PTD), wherein the PTD is not a heparin binding domain.
	Specifically, claim 1 of the instant application is directed to a delivery molecule for transduction of a cargo into a cell comprising: a cargo, or a cargo-binding molecule for binding to a cargo, and optionally wherein the cargo is bound to the cargo-binding molecule; a glycosaminoglycan (GAG) binding element comprising: P21 of heparin-binding EGF-like growth factor (HB-EGF) or a GAG-binding antibody, which is capable or binding to GAG on the surface of the cell; and a protein transduction domain (PTD) wherein the PTD is not a heparin binding domain.
	Meanwhile, claim 1 of the ‘537 patent recites a delivery molecule for transduction of a cargo into a cell comprising: a cargo, or a cargo-binding molecule for binding to a cargo, and optionally, wherein the cargo is bound to the cargo-binding molecule; a glycosaminoglycan (GAG) binding element comprising: (i) a heparin-binding domain, which is capable of binding to heparin sulphate glycosaminoglycan (HS-GAG) on the surface of the cell; and a protein transduction domain (PTD), wherein the PTD is not a heparin binding domain.  Claim 4 of the ‘537 patent recites that the GAG binding element comprises heparin-binding EGFs.
	Claim 12 of the instant application and claim 6 of the ‘537 patent recite that the protein transduction domain is hydrophilic or amphiphilic.  Claim 13 of the instant application and claim 7 of the ‘535 patent recite that the protein transduction domain comprises a majority of hydrophilic amino acid residues.  Claim 14 of the instant application and claim 8 of the ‘537 patent recite that the protein transduction domain comprises a majority of arginine and/or lysine amino acid residues.  Claim 15 of the instant application and claim 9 of the ‘537 patent recite that the protein transduction domain is selected from any of the group comprising SEQ ID NOs: 37-55.  Claim 16 of the instant application and claim 10 of the ‘537 patent recite that the protein transduction domain comprises about 8 arginine residues.  Claim 17 of the instant application and claim 11 of the ‘537 patent recite that the cargo is selected from any of the group comprising a peptide, a protein, a nucleic acid, and a nanoparticle.  Claim 18 of the instant application and claim 12 of the ‘537 patent recite that the cargo molecule is selected from any of the group comprising a therapeutic molecule; a drug; a pro-drug; a functional protein or peptide.  Claim 20 of the instant application and claim 13 of the ‘537 patent recite that the cargo-binding molecule comprises any of a peptide, a protein, streptavidin, a nucleic acid-binding molecule, an antibody, or fragment thereof, an antibody mimetic, a chemical linker molecule, an affinity tag, or an affinity tagged molecule.  Claim 25 of the instant application and claim 14 of the ‘537 patent both recite a cell comprising or encoding the delivery molecule in according with claim 1.  Lastly, claim 26 of the instant application and claim 15 of the ‘537 patent recite a nucleic acid encoding the delivery molecule according to claim 1.
	The difference between the two sets of claims is that the delivery molecule of the instant claims comprises a GAG binding element that comprises P21 of HB-EGF or a GAG binding antibody.  The delivery molecule as recited in claim 1 of the ‘537 patent comprises a GAG binding element comprising a heparin binding domain which is capable of binding to heparin sulphate glycosaminoglycan (HS-GAG) on the surface of the cell. 
	Lee et al. teach that heparin-binding epidermal growth factor (HB-EGF) binds to heparin sulfate proteoglycans on the cell surface and in the extracellular matrix through the heparin binding domain (page 597, column 1).  Lee et al. disclose that the heparin-binding peptide of HB-EGF (GKRKKKGKGLGKKRDPCLRKYK), has cell-penetration, antimicrobial, and anti-inflammatory activities (page 597, column 2; page 600; page 603, column 1, 1st paragraph).  It is noted that the HB-EGF peptide of Lee et al. comprises the P21 sequence of the instant application (KRKKKGKGLGKKRDPCLRKYK, instant SEQ ID NO: 1).   Lee et al. specifically disclose that the HBP amino acid sequence is effectively internalized into cell cytosol (page 600, column 2; Figure 1B, 1C).  
	Additionally, Wittrup et al. teach the generation of cell-surface-binding single chain variable fragment (scFv) anti-heparan sulfate antibody clone AO4B08 (abstract; page 32961, bottom of column 2 through page 32962, top of column 1).  Wittrup et al. indicate that the antibody binds cell-surface heparan sulfate proteoglycan and is internalized in the cell (page 32959, column 2; page 32961, bottom of column 2 through page 32962, top of column 1).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the delivery molecule for transduction of a cargo into a cell comprising: a cargo, a glycosaminoglycan (GAG) binding element comprising: (i) a heparin-binding domain, which is capable of binding to heparin sulphate glycosaminoglycan (HS-GAG) on the surface of the cell; and a protein transduction domain (PTD), wherein the PTD is not a heparin binding domain, of the ‘537 patent claims by substituting the GAG binding element of a heparin-binding domain with the heparin-binding peptide of HB-EGF (GKRKKKGKGLGKKRDPCLRKYK) and the anti-heparan sulfate antibody scFv (clone AO4B08) as taught by Lee et al. and Wittrup et al, respectively.  The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because the heparin-binding peptide of HB-EGF (GKRKKKGKGLGKKRDPCLRKYK) and the anti-heparan sulfate antibody scFv of Lee et al. and Wittrup et al. are cell-penetrating, HS-GAG binding elements (like the heparin binding domain of the ‘537 claims) and the simple substitution of one known equivalent element for another obtains predictable results (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Additionally, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Therefore, the claimed invention as a whole was clearly prima facie obvious over the claims of the ‘537 patent and prior art of Lee et al. and Wittrup et al.


Conclusion
	Claims 1, 6, 10-20, 25, and 26 are not allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sakuma et al. J Biochem 122: 474-480, 1997 (teach P21 peptide that corresponds to the HBD of human HB-EGF (page 475, column 1))



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
13 June 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647